UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6489


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MOHAMMAD IJAZ,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:07-cr-00227-MJG-2)


Submitted:   October 20, 2010              Decided:   November 16, 2010


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammad Ijaz, Appellant Pro Se.     Paul         Michael   Cunningham,
Christine   Manuelian,   Assistant United          States    Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mohammad    Ijaz   appeals    the    district      court’s      revised

order denying several motions, including his motion for return

of   $249,132.06     in   forfeited   currency.         We     have   reviewed    the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Ijaz,   No.    1:07-cr-00227-MJG-2      (D.       Md.   Mar.    19,    2010).     We

dispense      with   oral   argument       because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       2